DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 16-19, in the reply filed on 05/09/2022 is acknowledged.
Claims 1-15 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive grouping, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation “wherein the second loop is rotated at an angle between 5-175 degrees.” Claim 18 recites the limitation “wherein the second loop is rotated at a 45 degree angle.” It is unclear from these claims whether “rotated” in both Claims 17 and 18 is the same rotation first referenced in Line 5 of independent Claim 16. The term “rotated” first referenced in Line 5 of independent Claim 16 is considered positively recited. To avoid confusion, applicant should have the rotation in Claims 17 and 18 refer back to the rotation in Claim 16. For instance, --wherein the rotation of the second loop forms an angle-- could be used for both Claims 17 and 18, although this is merely an example. For purposes of examination, the rotation in Claims 17 and 18 are being considered the same rotation first referenced in Claim 16, Line 5. Claim 19 is rejected by virtue of its dependence on Claim 18. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monetti et al. (USPGPub 2012/0041464).

Re Claim 16, Monetti discloses an embolic coil (Monetti ¶ 0024) comprising: a first loop (46a) having a first major axis; and a second loop (46d) connected to the first loop (46a) (Monetti Figs. 7 and 9), the second loop having a second major axis (Monetti ¶ 0037 - wherein loops 46a and 46d are coplanar and therefore share a common major axis), wherein the first major axis and the second major axis are substantially parallel to each other (Monetti ¶ 0037 - again, loops 46a and 46d are described as coplanar and therefore have parallel major axis), and wherein the second loop (46d) is rotated about the second major axis, and wherein the first loop (46a) and the second loop (46d) form a figure 8 shape (Monetti Figs. 7-10; ¶ 0037-0039).

Re Claim 17, Monetti discloses wherein the second loop (46d) is rotated at an angle of 90 degrees (wherein the x and y axis are 90 degrees apart from one another), an angle between 5-175 degrees (Monetti Figs. 7-10; ¶ 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Monetti et al. (USPGPub 2012/0041464).

Re Claim 18, Monetti discloses all of the limitations of Claim 16. However, Monetti fails to disclose wherein the second loop is rotated at a 45 degree angle. Monetti does disclose wherein the second loop (46d) is rotated at an angle of 90 degrees (wherein the x and y axis are 90 degrees apart from one another), an angle between 5-175 degrees (Monetti Figs. 7-10; ¶ 0037). In the present case, it would have been an obvious matter of design choice to modify Monetti’s second loop to include a 45 degree rotation since applicant has not disclosed that having a 45 degree rotation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with the disclosed 90 degree rotation. Furthermore, absent a teaching as to the criticality of a 45 degree rotation, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Re Claim 19, Monetti teaches all of the limitations of Claim 18. Monetti further discloses wherein the first major axis and the second major axis are the same axis (Monetti ¶ 0037 - wherein loops 46a and 46d are coplanar and therefore share a common major axis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783